Title: John Adams to Abigail Adams, 30 July 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia July 30. 1777
     
     I am sorry to find by your late Letter what indeed I expected to hear, that my Farm wants manure. I fear by your Expressions that your Crop of Hay falls short.
     But, there has been an Error in our Husbandry in which We have been very inconsiderate and extravagant, that is in pasturing the Mowing Ground. This will ruin any Farm.
     The true Maxim of profitable Husbandry is to contrive every Means for the Maintenance of Stock.—Increase your Cattle and inrich your Farm.—We bestow too much manure upon Corn—too little upon Grass. Make Manure, make food for Cattle, increase your stock—this is the Method.
     Howes Fleet has been at Sea, these 8 days. We know not where he is gone. We are puzzling ourselves in vain, to conjecture his Intention. Some guess he is gone to Cheasapeak, to land near Susquehanna and cross over Land to Albany to meet Burgoine. But they might as well imagine them gone round Cape horn into the South Seas to land at California, and march across the Continent to attack our back settlements.
     Others think them gone to Rhode Island, others think they mean only a Deception and to return to the North River. A few days will reveal their Scheme. . . .
     We have now before Us, the Months of August, September, October and November, for the Operations of the Campaign.—Time enough for Mischief.
     General Washington is so near this City, that if the Enemy come into Delaware Bay, he will meet them before they can come near this City.
    